DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-8 in the reply filed on 8/18/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5 recite “the second segment disposed within the jug proximate to the cutout defining a set of tool hooks”. It is unclear if the second segment formed the tool hooks, if the cutout forms the tool hooks or if the two components together form the tool hooks.
Claims 3 and 8 recite “wherein the set of tool hooks comprises one tool hook”.  It is unclear how many tool hooks are being claimed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (US-5636886-A) in view of Comstock (US-2806731-A).
Jensen discloses a dual hanging device (1) comprising a rod (Fig. 1), the rod comprising a medial segment (4) engaged to and disposed between a first segment (22) and a second segment (3), the rod being shaped such that the rod is configured for inserting into a jug having a cutout positioned in a front thereof proximate to a top thereof, such that the first segment of the rod extends through a hollow handle of the jug, the medial segment of the rod protrudes through the top of the jug defining a hanging hook, and the second segment is disposed within the jug proximate to the cutout defining a set of tool hooks, wherein the hanging hook is configured for selectively hooking to an element of a ladder for removably engaging the jug thereto, wherein a respective tool hook is configured for selectively engaging a tool such that the tool is removably engaged thereto (Fig. 1), wherein the rod comprises metal (col. 2, lines 30-31), wherein the set of tool hooks comprises one tool hook (at 3), wherein: the medial segment is substantially elongated C-shaped (4); the first segment extends arcuately from a first end of the medial segment (at 5), such that the first segment is insertable through the hollow handle of the jug and such that a terminal section of the first segment extends arcuately past the hollow handle to engage the jug proximate to a lower end of the hollow handle; and the second segment comprising a first section and a second section (Fig. 1).
Jensen fasil to teach the rod being resiliently flexible, and the first section being engaged to and extending substantially perpendicularly from a second end of the medial segment, the second section being engaged to and extending substantially perpendicularly from the first section distal from the medial segment, such that the second section is substantially parallel to and coplanar with the medial segment.
Comstock teaches that it is known in the art to manufacture a hanging device that is resiliently flexible (col. 1, lines 37-54) and that it is known to manufacture a hanging device with perpendicular sections (Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the device to be resiliently flexible, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the device with perpendicular sections, as taught by Comstock, so that the device could be secured to different objects.

Claim(s) 5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loesel (US-2638245-A) in view of Dishman (US-0941236-A).
Loesel discloses a dual hanging device and jug combination comprising: a jug (Fig. 1) having a top thereof, the top being open; a hollow handle (6) engaged to the jug proximate to the top; a rod comprising a medial segment (10, 11) engaged to and disposed between a first segment (1, 3) and a second segment (2, 4), the first segment of the rod extending through the hollow handle of the jug, the medial segment of the rod protruding through the top of the jug (Fig. 1) defining a hanging hook, and the second segment being disposed within the jug defining a set of tool hooks, wherein the hanging hook is configured for selectively hooking to an element of a ladder for removably engaging the jug thereto, wherein a respective tool hook is configured for selectively engaging a tool such that the tool is removably engaged thereto (Fig. 1), wherein the rod comprises metal (col. 1, lines 30-32), wherein the set of tool hooks comprises one tool hook (Fig. 2).
Loesel fails to teach a cutout positioned in a front thereof proximate to the top.
Dishman teaches that it is known in the art to manufacture a container with a cutout (5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the jug with a cutout in order to aid with pouring from the jug.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loesel and Dishman in view of Lindsey (US-5667107-A).
Loesel fails to teach wherein the jug is substantially transparent.
Lindsey teaches that it is known in the art to make containers transparent (col. 4, lines 4-10).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the jug as transparent, in order to see through the jug.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733